EXHIBIT 10.1

 

BUSINESS ACQUISITION AGREEMENT

 

This Business Acquisition Agreement (this “Agreement”) is made and entered into
as of June 29th, 2007, by and among 1725758 Ontario Inc., d/b/a The Optical
Group, a corporation governed under the laws of the Province of Ontario (“OG”),
Corowl Optical Credit Services, Inc., a corporation governed under the laws of
Canada (“COC”), Grant Osborne (hereinafter referred to as the “Shareholder”), an
individual residing in the Province of Ontario, and OG Acquisition, Inc.
(hereinafter referred to as the “Purchaser”), a New York corporation with
offices located at 100 Quentin Roosevelt Boulevard, Suite 508, Garden City, New
York 11530. Hereinafter OG, COC, Shareholder and Purchaser may sometimes
hereinafter collectively be referred to as the “Parties”, and individually as a
“Party”.

 

R E C I T A L S:

 

WHEREAS, effective on and as of June 15, 2007, 757979 Ontario, Inc. (“757979”)
and its parent company, 800696 Ontario Ltd. (“800696”), were amalgamated by
filing Articles of Amalgamation with the Government of Ontario, and the
resulting, amalgamated entity is OG (the “Amalgamation”);

 

WHEREAS, as a result of the Amalgamation, OG became, and is now, the owner of
all right, title and interest in and to all of the tangible and intangible
assets of both 757979 and 800969, including, without limitation, all of the
tangible and intangible assets that constitute OG’s optical group purchasing
business, known as “The Optical Group” (the “OG Business”); and

 

WHEREAS, COC, an affiliate of OG, is the owner of all of the tangible and
intangible assets that constitute COC’s optical industry credit reporting
service (the “COC Business”, and together with the OG Business, collectively the
“Businesses”); and

 

WHEREAS, Shareholder is the sole shareholder, officer and director of OG and
COC; and

 

WHEREAS, Purchaser desires to acquire the Businesses: (i) by acquiring, from
Shareholder, all of the issued and outstanding equity ownership interests in OG,
consisting of 5120 Common Shares and 2,000,000 Class A Special Shares and
otherwise having the designation set forth on Schedule A annexed hereto
(collectively, the “Shares”); and (ii) by acquiring, from COC, substantially all
of the assets of COC (collectively, the “COC Assets”); and

 

WHEREAS, Shareholder desires to sell to Purchaser the Shares, and desires to
cause COC to sell to Purchaser the COC Assets.

 

NOW, THEREFORE, in consideration of the foregoing recitals, as well as the
Parties’ respective promises, representations, covenants and warranties made
herein, and for other good

 



 

and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto do hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF SHARES

 

Section 1.1     Purchase and Sale of Shares. On the Closing Date Shareholder
shall sell, transfer and assign to Purchaser, and Purchaser shall acquire from
Shareholder, all of the Shares, free and clear of any and all claims, liens,
mortgages, pledges, security interests, charges, rights of others and other
encumbrances, of any kind or nature (collectively, “Encumbrances”).

 

Section 1.2      Assets of OG. The Shareholder and OG jointly and severally
represent and warrant that OG is, and, on the Closing Date will be, the owner
and holder of all right, title and interest in and to the OG Business and all of
the tangible and intangible assets, rights and properties that, in the
aggregate, constitute the OG Business (collectively, the “OG Assets”),
including, but not limited to:

 

(A)      Tangible Assets. All of the furniture, fixtures, furnishings,
equipment, computer hardware and software, inventory, pre-paid expenses, and all
other tangible personal property, of whatever type or description, used in the
OG Business (collectively, “OG Tangible Assets”), including, without limitation,
those items listed on Schedule 1.2(A) annexed hereto;

 

(B)        Contracts. All right, title and interest in and to all of those
written and oral contracts and other agreements more particularly described on
Schedule 1.2(B) annexed hereto (collectively, the “OG Contracts”); provided,
however, that Purchaser is not assuming, nor is obligated to fulfill, any
obligation, guarantee or responsibility to any Person under the OG Contracts, or
otherwise that results from the performance or provision of any services or
actions taken, or failure to provide any services or to take any actions, on or
prior to the Closing Date;

 

(C)       Accounts Receivable. All right, title and interest in and to all
accounts receivable, notes, notes receivable, loans receivable, instruments,
drafts, documents, chattel paper and other receivables and rights to the payment
of money or receipt of other benefits which remain uncollected or unreceived
immediately prior to the Closing (collectively, the “OG Receivables”),
including, without limitation, all OG Receivables specifically set forth on
Schedule 1.2.(C)(i) annexed hereto, but specifically excluding those OG
Receivables more particularly set forth on Schedule 1.2(C)(ii) annexed hereto
(collectively, the “Excluded OG Receivables”);

 

(D)       Intellectual Property. All right, title and interest in and to any and
all intellectual property, all of which is set forth on Schedule 1.2(D)(i)
annexed hereto (collectively, the “OG Intellectual Property”), including,
without limitation:

 

(i)         patents, patent applications, patent disclosures, and improvements
thereto, whether registered or unregistered;

 

 

2

 



 

 

(ii)       trademarks, service marks, logos, internet domain names, trade names
and corporate names, whether registered or unregistered, and registrations and
applications for registration thereof, including, without limitation, the
business name “The Optical Group” and all derivations thereof;

 

(iii)       copyrights, whether registered or unregistered, and registrations
and applications for registration thereof;

 

(iv)        computer software (including any source or object codes thereof or
documentation relating thereto), data, databases and documentation, and software
licenses; and

 

(v)       trade secrets and confidential business information, know-how,
techniques, research and development information, plans, proposals, technical
data, copyrightable work, financial, marketing and business data, business,
customer and supplier lists, including, without limitation, the list of
customers of OG annexed hereto as Schedule 1.2(D)(ii) (collectively, the “OG
Customer List”).

 

(E)        Other Intangible Assets. Except as otherwise specifically provided in
this Agreement, all right, title and interest in all:

 

(i)         claims, demands, deposits (limited as hereinafter set forth),
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set off and rights of recoupment;

 

(ii)         franchises, approvals, permits, licenses, orders, registrations,
certificates, variances and similar rights obtained from governments and
governmental agencies for use in connection with the OG Business;

 

(iii)       telephone (voice, data and facsimile) numbers, all of which are more
particularly set forth on Schedule 1.2(E) annexed hereto, and telephone listings
associated therewith;

 

(iv)       domain names, URL’s, web addresses and other internet addresses, all
of which are more particularly set forth on Schedule 1.2(E) annexed hereto; and

 

(v)

goodwill.

 

Section 1.3      Excluded Assets. Notwithstanding anything contained herein to
the contrary, the following assets are excluded from the term OG Assets
(collectively, the “Excluded Assets”):

 

(A)      all cash assets of OG on deposit in OG’s checking and savings accounts
immediately prior to the Closing, other than a minimum cash balance of One
Thousand (CAD $1,000.00) Canadian Dollars in each such account;

 

(B)

the Excluded Receivables as set forth on Schedule 1.2C(ii);

 

 

3

 



 

 

(C)

all personal property of Shareholder, including, without limitation, laptop

computer, cell phone, art and other personal items; and

 

(D)       those pre-paid expenses more particularly set forth on Schedule 1.3
annexed hereto (collectively, the “OG Pre-Paid Expenses”).

 

Section 1.4    Liabilities of OG. All of the debts, liabilities (contingent and
otherwise), contractual obligations, guaranties, sureties and other obligations,
of any kind or nature, of OG are set forth on Schedule 1.4(i) annexed hereto
(collectively, the “OG Liabilities”). All of the OG Liabilities shall be paid,
satisfied and discharged by OG on or prior to the Closing Date or paid,
satisfied and discharged by the Shareholder promptly after Closing.

 

Section 1.5      Employee and Independent Contractor Matters. It is expressly
agreed that the Shareholder hereby assumes, shall be liable for, and shall
indemnify, defend and hold OG and the Purchaser harmless from and against, any
and all obligations and/or liabilities arising at any time prior to the Closing,
to former and current employees of OG arising out of, or in connection with, the
employment relationship, the severance of the employment relationship (to the
extent an employee shall be terminated prior to Closing by OG) or any other
obligation that OG may have to those employees, and OG shall have no obligation
to any former or current employees of OG except to the extent arising from and
after the Closing. Without limiting the generality of the foregoing, it is
understood and agreed that responsibility for the payment of all amounts
required either by statute or at common law to be paid to such employees,
including but not limited to, any compensation, pay in lieu of notice, severance
(for a termination prior to Closing, only), vacation pay, employment benefits,
commissions and all other outstanding amounts (collectively, “Employment
Obligations”) arising on or before the Closing Date shall be the sole liability
and obligation of the Shareholder. On the Closing Date, Shareholder shall pay
(or cause to be paid) and discharge (or cause to be discharged) all accrued and
unpaid Employment Obligations arising and/or accruing on or prior to the Closing
Date. In order to discharge all accrued, but unused vacation time of the
employees of OG as of the Closing Date, a complete and accurate accounting
thereof being set forth on Schedule 5.1.19 hereof, at Closing Shareholder shall
pay Purchaser the aggregate Canadian dollar amount of such unused vacation time.
Upon payment thereof, Shareholder shall have no further liability in respect of
such vacation time.

 

 

ARTICLE II

PURCHASE AND SALE OF COC ASSETS

 

Section 2.1.    Purchase and Sale of COC Assets. On the Closing Date, COC shall
sell, transfer and assign to Purchaser, and Purchaser shall acquire from COC,
substantially all of the assets of COC, free and clear of any and all
Encumbrances.

 

 

4

 



 

 

Section 2.2      Assets of COC. The tangible and intangible assets, rights and
properties that shall be sold by COC, and acquired by Purchaser, in accordance
with the provisions of Section 2.1 hereof, shall include, without limitation,
the following, which, in the aggregate, constitute the COC Business
(collectively, the “COC Assets”):

 

(A)      Tangible Assets. All of the furniture, fixtures, furnishings,
equipment, computer hardware, inventory, pre-paid expenses, and all other
tangible personal property, of whatever type or description, used in the COC
Business (collectively, “COC Tangible Assets”), including, without limitation,
those items listed on Schedule 2.2(A) annexed hereto;

 

(B)        Contracts. All right, title and interest in and to all of those
written and oral contracts and other agreements more particularly described on
Schedule 2.2(B) annexed hereto (collectively, the “COC Contracts”); provided,
however, that Purchaser is not assuming, nor is obligated to fulfill, any
obligation, guarantee or responsibility to any Person under the COC Contracts,
or otherwise that results from the performance or provision of any services or
actions taken, or failure to provide any services or to take any actions, on or
prior to the Closing Date. Notwithstanding the foregoing, Purchaser shall
continue to provide services under the COC Contracts set forth on Schedule
2.2(B) hereof through December 31, 2007, provided that, at Closing, COC shall
pay Purchaser the aggregate dollar amount of the fees paid to COC for such
services that are allocable to the period from and after the Closing Date
(collectively, the “Pre-Paid Reporting Services”), which shall be paid by the
transfer, to Purchaser, of the COC account containing a minimum balance at
Closing of Five Thousand ($5,000.00) Dollars;

 

(C)       Accounts and Receivables. All right, title and interest in and to all
accounts, accounts receivable, notes, notes receivable, loans receivable,
instruments, drafts, documents, chattel paper and other receivables and rights
to the payment of money or receipt of other benefits which remain uncollected or
unreceived on the Closing Date (collectively, the “COC Receivables”), including,
without limitation, all COC Receivables specifically set forth on Schedule
2.2.(C)(i) annexed hereto, but specifically excluding those COC Receivables more
particularly set forth on Schedule 2.2(C)(ii) annexed hereto (collectively, the
“Excluded COC Receivables”);

 

(D)       Intellectual Property. All right, title and interest in and to any and
all intellectual property, all of which is set forth on Schedule 2.2(D)(i)
annexed hereto (collectively, the “COC Intellectual Property”), including,
without limitation:

 

(i)         patents, patent applications, patent disclosures, and improvements
thereto, whether registered or unregistered;

 

(ii)       trademarks, service marks, logos, internet domain names, trade names
and corporate names, whether registered or unregistered, and registrations and
applications for registration thereof, including, without limitation, the
business name “The Optical Group” and all derivations thereof;

 

(iii)       copyrights, whether registered or unregistered, and registrations
and applications for registration thereof;

 

5

 



 

 

(iv)        computer software (including any source or object codes thereof or
documentation relating thereto), data, databases and documentation, and software
licenses; and

 

(v)       trade secrets and confidential business information, know-how,
techniques, research and development information, plans, proposals, technical
data, copyrightable work, financial, marketing and business data, business,
customer and supplier lists, including, without limitation, the list of
customers of COC annexed hereto as Schedule 2.2(D)(ii) (collectively, the “COC
Customer List”).

 

(E)        Other Intangible Assets. Except as otherwise specifically provided in
this Agreement, all right, title and interest in all:

 

(i)         claims, demands, deposits (limited as hereinafter set forth),
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set off and rights of recoupment;

 

(ii)         franchises, approvals, permits, licenses, orders, registrations,
certificates, variances and similar rights obtained from governments and
governmental agencies for use in connection with the OG Business;

 

(iii)       telephone (voice, data and facsimile) numbers, all of which are more
particularly set forth on Schedule 2.2(E) annexed hereto, and telephone listings
associated therewith;

 

(iv)       domain names, URL’s, web addresses and other internet addresses, all
of which are more particularly set forth on Schedule 2.2(E) annexed hereto; and

 

(v)

goodwill.

 

Section 2.3      Excluded Assets. Notwithstanding anything contained herein to
the contrary, the following assets are excluded from the term COC Assets
(collectively, the “Excluded Assets”):

 

(A)      all cash assets of COC on deposit in COC’s checking accounts
immediately prior to the Closing, other than a minimum cash balance of Five
Thousand (CAD $5,000.00) Canadian Dollars in such account as referred to in
section 2.2(B);

 

(B)

the Excluded COC Receivables as set forth on Schedule 2.2C(ii); and

 

(C)       all personal property of Shareholder, including, without limitation,
laptop computer, cell phone, art and other personal items; and

 

(D)       those pre-paid expenses more particularly set forth on Schedule 2.3
annexed hereto (collectively, the “COC Pre-Paid Expenses”, and together with the
OG Pre-Paid Expenses, collectively, the “Pre-Paid Expenses”).

 

 

6

 



 

 

Section 2.4     Liabilities of COC. All of the debts, liabilities (contingent
and otherwise), contractual obligations, guaranties, sureties and other
obligations, of any kind or nature, of COC are set forth on Schedule 2.4 annexed
hereto (collectively, the “COC Liabilities”). It is expressly understood and
agreed that purchaser shall not assume and is not assuming, nor shall purchaser
become liable, obligated or responsible for the payment of, any of the COC
Liabilities or the performance of any duties of COC, of any kind or nature
whatsoever, whether now or hereafter arising and whether contingent or
liquidated in amount, including, without limitation, any debts, liabilities,
obligations or duties arising out of accounts payable, tax liabilities, employee
benefits, contracts, agreements (including, but not limited to, the COC
Contracts (except to the extent arising from and after the Closing Date), or
other types of liabilities of COC or related to the operation of the COC
Business. Notwithstanding the foregoing, the Purchaser shall be responsible for
the provision of services under the COC contracts as set out in Section 2.2(B)
and liable for taxes on deferred revenues received and retained (i.e., not paid
over to COC) by Purchaser on such contracts.

 

Section 2.5      Employee and Independent Contractor Matters. It is expressly
agreed that COC shall be liable for, and shall indemnify, defend and hold
Purchaser harmless from and against, any and all obligations and/or liabilities
to former and current employees of COC arising out of, or in connection with,
the employment relationship, the severance of the employment relationship or any
other obligation that COC may have to those employees, and Purchaser shall have
no obligation to any former or current employees of COC. Without limiting the
generality of the foregoing, it is understood and agreed that responsibility for
the payment of all amounts required either by statute or at common law to be
paid to such employees, including but not limited to, any compensation, pay in
lieu of notice, severance (except for a termination thereof by Purchaser
following the Closing, only), vacation pay, employment benefits, commissions and
all other outstanding amounts shall be the sole liability and obligation of COC.
On the Closing Date, COC shall pay (or cause to be paid) and discharge (or cause
to be discharged) all accrued and unpaid Employment Obligations arising and/or
accruing on or prior to the Closing Date. In order to discharge all accrued, but
unused vacation time of the employees of COC as of the Closing Date, a complete
and accurate accounting thereof being set forth on Schedule 5.1.19 hereof, at
Closing COC shall pay Purchaser the aggregate Canadian dollar amount of such
unused vacation time. Upon payment thereof, Shareholder shall have no further
liability in respect of such vacation time.

 

Section 2.6     Consents. Notwithstanding anything to the contrary contained
herein, in the event any COC Asset cannot, by its terms, be transferred by COC
without the consent of a third party, such COC Asset shall not be deemed sold,
assigned or delivered hereby unless and until such third party consent is so
obtained; it being understood and agreed that COC shall, at its sole cost and
expense, use its best efforts to obtain any such required consents. If any such
consent shall not be obtained (notwithstanding COC’s exercise of its best
efforts to so obtain any such consent), or if any attempted assignment would be
ineffective or would impair Purchaser’s rights in, to and/or under the COC Asset
in question so that Purchaser would not, in effect, acquire the benefit of all
such rights, COC, to the maximum extent permitted by law and the COC Asset,
shall act after the date hereof as Purchaser’s agent in order to obtain for it
the benefits thereunder and shall cooperate, to the maximum extent permitted by
law and the Asset, with Purchaser in any other reasonable arrangement designed
to provide such benefits to Purchaser.

 

7

 



 

 

ARTICLE III

PURCHASE PRICE

 

Section 3.1.    Purchase Price. The aggregate purchase price payable for the
Shares and the COC Assets shall be the aggregate sum of Three Million Eight
Hundred Thousand (CAD $3,800,000.00) Canadian Dollars, payable by certified or
bank check, or via wire transfer (to an account designated, in writing, by
Shareholder (on behalf of both Shareholder and COC)), simultaneously with the
Closing (the “Purchase Price”).

 

Section 3.2.     Allocation of Purchase Price. The Purchase Price shall be
allocated among the Shares and the COC Assets acquired hereunder in accordance
with the allocations set forth on Schedule 3.2 annexed hereto. It is agreed that
the allocations set forth on Schedule 3.2 were arrived at by arm’s length
negotiation, and properly reflect the respective fair market values of the
Shares and the COC Assets. The Parties each hereby covenant and agree that they
will not take a position on any tax returns, before any governmental agency
charged with the collection of any taxes, or in any judicial proceeding that is
in any way inconsistent with the representations contained in this Section 3.2,
or the allocations set forth on Schedule 3.2. The Parties shall also agree to
execute the non-compete allocation election, to be prepared by the Seller
Parties’ counsel. The allocation of the portion of the Purchase Price for COC
shall be $1.00 goodwill, and $5,000.00 to the cash in the account to be
transferred to Purchaser at Closing.

 

Section 3.3.    Sales Taxes, Transfer Taxes and Filing Fees. The Purchaser shall
be responsible for, and shall promptly pay any and all costs and expenses for
taxes, fees, stamps, charges, and all documentary, recording or filing fees
payable in connection with, the sale, transfer and assignment to Purchaser of
the Shares and the COC Assets, including without limitation, Goods and Services
Tax and or Retail Sales Tax. Purchaser and the Seller Parties shall promptly
prepare and file a joint election with respect to the Goods and Services Tax.

 

ARTICLE IV

CLOSING; DELIVERIES

 

Section 4.1.    Closing; Closing Date. Subject to the fulfillment of all
conditions to closing set forth in this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place at
the principal office of Seller Parties, located at Oshawa, Ontario, or, if
required by Purchaser’s lender in this transaction, then at the offices of such
lender or its counsel, on or about July 27, 2007, at 11:00 a.m., or at such
later date and time established by Purchaser in writing as soon as is reasonably
practicable following the date of the satisfaction of the conditions to Closing
set forth in this Agreement, or at such other place, time and date as the
Parties may agree in writing. The time and date upon which the Closing occurs is
referred to herein as the "Closing Date."

 

 

8

 



 

 

Section 4.2.    Deliveries by COC. At the Closing, COC shall deliver (or shall
cause to be delivered) to Purchaser the following duly executed documents, which
shall be in form and substance reasonably acceptable to Purchaser:

 

A         duly executed assignments, bills of sale, deeds, certificates of title
and other instruments of conveyance sufficient to transfer and vest in Purchaser
good and marketable title to the COC Assets, with general warranties of title,
free and clear of any and all Encumbrances;

 

B         all consents to the assignment of any of the COC Contracts that
require such consents prior to sale, assignment of other transfer of such COC
Contract;

 

C         a certificate of incumbency certified by the secretary of COC,
together with a certified copy, dated as of the Closing, of the resolutions of
the board of directors and sole shareholder of COC, unanimously approving and
authorizing the execution, delivery and performance of the covenants contained
in this Agreement and each of the instruments, documents and agreements executed
and delivered contemporaneously herewith (collectively, the “Transaction
Documents”);

 

D         true and correct copies of the incorporating documents of COC,
including, without limitation, the Articles of Incorporation and Bylaws of COC;

 

E         a certificate of compliance, dated as of the Closing Date, evidencing
the status of COC;

 

F.

such other certificates or documents reasonably required by Purchaser;

 

G.         original counterparts of all of the COC Contracts, plans, bids,
quotations, proposals, instruments, computer programs and software, data bases
whether in the form of diskettes, computer takes or otherwise, related object
and source codes, manuals and guidebooks, price books and price lists, customer
and subscriber lists, supplier lists, sales records, files, correspondence,
legal opinions, rulings issued by governmental entities, and other documents,
books, records, papers, files, office supplies and data belonging to COC that
are included in the COC Assets;

 

H.         transfer of any monies in the checking and/or savings accounts of the
COC Business in accordance with Section 2.3(A) hereof;

 

I.

the R&W Bring Down Certificates (as hereinafter defined);

 

J.

the Covenant Bring Down Certificates (as hereinafter defined); and

 

K.         payment, in immediately available funds, for the accrued, but unused
vacation time set forth on Schedule 5.1.19.

 

 

9

 



 

 

Section 4.3.    Deliveries by Shareholder. At the Closing, Shareholder shall
deliver (or shall cause to be delivered) to Purchaser the following duly
executed documents, which shall be in form and substance reasonably acceptable
to Purchaser:

 

A.        duly issued certificates for all of the Shares, duly endorsed in blank
or with blank stock powers attached, in either case with signatures guaranteed
and with all required stock transfer stamps attached;

 

B.

the stock books, stock ledgers, minute books, and corporate seals of OG;

 

C.

written resignations of all of the officers and directors of OG;

 

D.        general releases of OG (in the form reasonably acceptable to
Purchaser) executed by each of the officers, directors, employees and
Shareholder;

 

E.        original counterparts of all of the OG Contracts, plans, bids,
quotations, proposals, instruments, computer programs and software, databases
whether in the form of diskettes, computer tapes or otherwise, related object
and source codes, manuals and guidebooks, price books and price lists, customer
and subscriber lists, supplier lists, sales records, files, correspondence,
legal opinions, rulings issued by governmental entities, and other documents,
books, records, papers, files, office supplies and data belonging to OG that are
included in the OG Assets

 

F.        all consents to the assignment of any of the OG Contracts that require
such consents prior to sale, assignment of other transfer of such OG Contract;

 

G.        a certificate of incumbency certified by the secretary of OG, together
with a certified copy, dated as of the Closing, of the resolutions of the board
of directors and Shareholder of OG, unanimously approving and authorizing the
execution, delivery and performance of the covenants contained in this Agreement
and each of the Transaction Documents;

 

H.        true and correct copies of all incorporating documents of OG,
including, without limitation, the Articles of Incorporation and Bylaws of OG;

 

I.         a certificate of status, dated as of the Closing Date, from OG’s
province of incorporation, evidencing the existence of OG in such province;

 

J.

such other certificates or documents reasonably required by Purchaser;

 

K.         transfer of any checking and/or savings accounts in accordance with
Section 1.3(A) hereof;

 

L.

the R&W Bring Down Certificate;

 

M.

the Covenant Bring Down Certificate;

 

 

10

 



 

 

N.         all instruments, documents and agreements executed and delivered in
connection with the Amalgamation, including, without limitation, a certified
copy of the Articles of Amalgamation; and

 

O.         payment, in immediately available funds, for the accrued, but unused
vacation time set forth on Schedule 5.1.19(ii) hereof.

 

Section 4.4     Purchaser’s Deliveries at Closing. At Closing, Purchaser shall
deliver (or cause to be delivered) to Shareholder and COC the following:

 

A.         a certified or bank check, or wire transfer to an account designated,
in writing, by Shareholder (on behalf of both Shareholder and COC), in the
aggregate sum of Three Million Eight Hundred Thousand (CAD $3,800,000.00)
Canadian Dollars, in payment of the Purchase Price;

 

B.         On or before Closing, the Purchaser shall, if applicable, provide
evidence of compliance with all requirements of the Investment Canada Act and
the Competition Act and without limitation, the filing of all required notices
and applications, if any; and

 

C.

Such documents as are reasonably required by the Seller Parties.

 

Section 4.5     Possession. Possession of the COC Assets and the OG Assets shall
be delivered to Purchaser on the Closing Date.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1.     Representations and Warranties of the Seller Parties.
Shareholder, COC and OG (sometimes hereinafter collectively referred to as the
“Seller Parties”, and individually as a “Seller Party”), hereby jointly and
severally represent and warrant to Purchaser that the following representations
and warranties are true, accurate and complete on the date hereof, and will be
true, accurate and complete on the Closing Date, each of which shall be
unaffected by any investigation heretofore or hereafter made by Purchaser, or
any actual or constructive knowledge of Purchaser that any of the same shall not
be true, accurate and complete:

 

5.1.1    Organization and Good Standing. (i) OG is a corporation duly organized,
validly existing and in good standing under the laws of the Province of Ontario,
and has the full power and authority (corporate and otherwise) to own and lease
its properties, and to operate the OG Business in all jurisdictions in which it
transacts the OG Business, and (ii) COC is a corporation duly organized, validly
existing and in good standing under the laws of Canada, and has the full power
and authority (corporate and otherwise) to own and lease its properties, and to
operate the COC Business in all jurisdictions in which it transacts the COC
Business.

 

5.1.2    Authorization for Agreement. The execution, delivery and performance of
this Agreement and each of the Transaction Documents by the Seller Parties, and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary

 

11

 



 

action (corporate and otherwise) of the Seller Parties, and all requisite
actions (corporate and otherwise) have been taken by each of the Seller Parties
to carry out the terms of this Agreement and each of the Transaction Documents.

 

5.1.3    Authority. The Seller Parties have the full legal right, power and
authority to enter into this Agreement and each of the Transaction Documents,
and to consummate the transactions contemplated hereby and thereby. Neither the
execution nor the delivery of this Agreement and each of the Transaction
Documents, nor the consummation of the transactions contemplated hereby and
thereby, conflict or will conflict with or result or will result in a breach of
the OG’s and/or COC’s respective Certificates of Incorporation or Bylaws, or the
terms, conditions or provisions of any contract, agreement, commitment or
undertaking to which any Seller Party is a party or by which any Seller Party is
bound. This Agreement and each of the Transaction Documents constitute the valid
and binding obligation of the Seller Parties, enforceable against each of them
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws (collectively, the “Enforceability Exceptions”).

 

5.1.4    Capital Stock; Shareholders; Subsidiaries. The authorized capital stock
of OG consists of an unlimited number of Common Shares and an unlimited number
of Class A Special Shares, of which 5120 Common Shares and 2,000,000 Class A
Special Shares are issued and outstanding, and all of which are owned by
Shareholder, and all of which constitute the Shares. Shareholder is the sole
shareholder of OG. All of the subsidiaries of OG, if any, are set forth on
Schedule 5.1.4 annexed hereto.

 

5.1.5     Options. Except for the Purchaser’s right hereunder, no person has any
option, warrant, right, call, commitment, conversion right, right of exchange or
other agreement or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an option, warrant, right, call, commitment,
conversion right, right of exchange or other agreement for (i) the purchase from
OG of any of the Shares; (ii) the purchase, subscription, allotment or issuance
of any unissued shares or securities of OG; or (iii) other than in the ordinary
course of the OG Business, the purchase or other acquisition from OG of any of
its undertaking, property or assets.

5.1.6     Dividends and Distributions. Since the date of the Financial
Statements (as hereinafter defined), OG has not, directly or indirectly,
declared or paid any dividends or declared or made any other distribution on any
of its shares of any class (other than dividends and distributions made, from
time to time, to the Shareholder, of the net revenues of OG, or distributions of
cash to satisfy any liabilities of OG to Shareholder), and has not, directly or
indirectly, redeemed, purchased or otherwise acquired any of its outstanding
shares of any class or agreed to do so.

5.1.7     Corporate Records. The corporate records of OG, 757979 and 800696 are
complete and accurate and all corporate proceedings and actions reflected
therein have been conducted or taken in substantial compliance with all
applicable laws and with the articles and by-laws of OG, 757979 and 800696 and
without limiting the generality of the foregoing, (i) the minute books contain
complete and accurate minutes of all meetings of the directors and shareholders
of OG, 757979 and 800696 held since the date of incorporation, and all such
meetings were duly called and held; (ii) the minute books contain all written
resolutions passed

 

12

 



 

by the directors and shareholders of OG, 757979 and 800696 and all such
resolutions were duly passed; (iii) the share certificate books, registers of
shareholders and registers of securities transfers of OG, 757979 and 800696 are
complete and accurate, and all transfers of securities have been duly completed
and approved and any exigible tax payable in connection with the transfer of any
securities of OG, 757979 and 800696 has been duly paid; and (iv) the registers
of directors and officers are complete and accurate and all former and present
directors and officers of OG were duly elected or appointed as the case may be.
Notwithstanding the foregoing, the OG has or will, prior to Closing, adopt a
resolution authorizing and directing the dividend, distribution and/or payment
to Shareholder of certain sums prior to Closing, but, at the time of the
adoption of the resolution, the actual dollar amount and allocation of such
dividends, distributions or other payments will not be known, and therefore will
be left blank in the resolution. Upon receipt from Shareholder’s accountant
written notice of the amounts to be complete in such resolution, the Purchaser
shall cause OG to insert same in the resolution. For clarification, such
dividends, distributions or other payments shall be determined by the Seller
Parties’ accountant upon finalization of the corporate accounting records to the
Closing Date, and such amounts (which shall have been dividended, distributed or
paid, as the case may be, to Shareholder prior to Closing) shall be inserted
into the resolution upon Purchaser’s receipt (in writing) of the same from the
Sellers Parties’ accountant. The process of inserting these figures into the
resolution, and all actions taken in connection therewith, shall collectively be
referred to as the “Resolution Completion”).

5.1.8     Liabilities. (i) Except as set forth on Schedule 1.4 hereto, OG has no
liabilities, fixed or contingent, of any kind or nature, and nor is there any
basis for any present or future charge, complaint, action, suit, proceeding,
hearing, investigation, claim or demand against OG giving rise to any
liabilities; and (ii) Except as set forth on Schedule 2.4 hereto, COC has no
liabilities, fixed or contingent, of any kind or nature, and nor is there any
basis for any present or future charge, complaint, action, suit, proceeding,
hearing, investigation, claim or demand against COC giving rise to any
liabilities

 

5.1.9     Tangible Assets. Schedule 1.2(A) and Schedule 2.2(A) hereto contain an
accurate and complete list and description of all of the OG Tangible Assets and
the COC Tangible Assets (collectively, the “Tangible Assets”), as the case may
be. All of Tangible Assets are in good working order and condition, ordinary
wear and tear excepted, free from defects (latent and patent), have been
maintained in accordance with normal industry practice, and are suitable for the
purposes for which they are presently used.

 

5.1.10   Good Title to Assets; No Encumbrances; Good Title to Shares. (i) OG is
the sole and exclusive legal and beneficial owner of, and has good, valid and
marketable title to, all of the OG Assets, free and clear of all Encumbrances,
and the OG Assets constitute all of the assets used in connection with the
operation and conduct of the OG Business. (ii) COC is the sole and exclusive
legal and beneficial owner of, and has good, valid and marketable title to, all
of the COC Assets, free and clear of all Encumbrances, and the COC Assets
constitute all of the assets used in connection with the operation and conduct
of the COC Business. (iii) Shareholder is the sole record and beneficial owner
of the Shares, and has now, and on the Closing Date will convey to Buyer,
lawful, valid and indefeasible title to the Shares, free and clear of all
Encumbrances.

 

 

13

 



 

 

5.1.11

Financial Information.

 

(A)       The Seller Parties previously provided to Purchaser a statement of
operations of OG and COC, covering the last six fiscal years up to and including
the fiscal years ended on or before the Closing Date (collectively, the
"Financial Statements"). Annexed hereto as Schedule 5.1.11(i) is a true, correct
and complete copy of the Financial Statements. The Financial Statements are
complete and correct in all material respects; are in accordance with the books
of account, ledgers and records of OG and COC; have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis,
except as noted therein; and present fairly the financial condition and results
of operation of OG and COC.

 

(B)        The Seller Parties have heretofore delivered to Purchaser copies of
Corporation Income Tax Returns covering the last six fiscal years up to and
including the fiscal years ended on or before the Closing Date (the “Tax
Return”). Annexed hereto as Schedule 5.1.8(ii) is a true, accurate and complete
copy of the Tax Return. The information contained in the Tax Return is true,
correct and complete.

 

5.1.12   Absence of Change. Since the date of the Financial Statements there has
not been:

 

(A)       any material adverse change in any of the assets, business, financial
condition, earnings, results of operations or prospects of the Businesses, nor
has any other event, condition, or state of facts occurred or arisen which might
have a material adverse effect on the assets, business, financial condition,
earnings, results of operations or prospects of the Businesses on a consolidated
basis; and/or

(B)      any damage, destruction, loss, labour trouble or other event,
development or condition of any character (whether or not covered by insurance)
materially and adversely affecting the business, assets, properties or future
prospects of the Businesses.

 

5.1.13    Contracts. (i) Schedule 1.2(B) hereto contains a complete and accurate
list of all OG Contracts, and (ii) Schedule 2.2(B) hereto contains a complete
and accurate list of all COC Contracts (the OG Contracts and the COC Contracts
are sometimes herein referred to collectively as the “Contracts”). With respect
to the Contracts:

 

(A)       Seller Parties have delivered to Purchaser a true and correct copy of
each of the Contracts, together with any and all amendments thereto.

 

(B)        None of the Contracts terminates or is cancelable by its terms as a
result of the execution and delivery of this Agreement or any of the Transaction
Documents and/or the consummation of the transactions contemplated hereby or
thereby.

 

(C)       Each of the Contracts is the valid, binding obligation of all parties
thereto, enforceable and in full force and effect.

 

 

14

 



 

 

(D)       There is no existing breach of any of the terms of any of the
Contracts by the Seller Parties or any other party thereto, and no event has
occurred which, with the lapse of time or the giving of notice to both, could
constitute a breach of any Contract by the Seller Parties or any other party
thereto, or give rise to a right on the part of the Seller Parties or any party
thereto to terminate such Contract or to deprive the Seller Parties or any other
party thereto of any right, or accelerate any of their respective obligations,
thereunder. Without limiting the generality of the foregoing, all rents and all
other payments, of any kind or nature, payable pursuant to the terms of the
Contracts, have been timely paid, in full.

 

(E)        The Seller Parties have performed and are performing all obligations
required to be performed by them under each of the Contracts.

 

5.1.14  Customer List. The OG Customer List and the COC Customer List are
sometimes hereinafter referred to collectively as the “Customer List”). The
Customer List: (A) contains a complete and accurate list of all of the past (to
the extent in the Seller Parties’ possession) and present customers of OG and
COC, as the case may be (collectively, “Customers”), and accurately specifies
the last date on which each Customer transacted business with either of them, as
well as the details of each such transaction; (B) all Customers were obtained
exclusively through the efforts of OG and COC, as the case may be, and their
respective employees, agents and consultants; (C) OG and COC, as the case may
be, are the sole legal and beneficial owners of the Customer List, free and
clear of any and all Encumbrances, and no other Person has any legal or
equitable ownership or property interest in the Customer List; (D) the personal
information of each customer (e.g., address, telephone number, prescription
information), as set forth on the Customer List, is accurate and complete; (E)
the sale of the Customer List to Purchaser does not violate any legal obligation
of the Seller Parties, including, without limitation, any obligations of
confidentiality and privacy.

 

5.1.15  Accounts Receivable. The OG Receivables and the COC Receivables are
hereinafter sometimes collectively referred to as the “Receivables”. Schedule
1.2C and Schedule 2.2C hereto, as the case may be, contain a complete and
accurate list of all Receivables of OG and COC immediately prior to Closing. The
Receivables are not subject to any offset, recoupment, counterclaim, claim or
defense. All Receivables are valid and legally binding, represent bona-fide
transactions, and arose in the ordinary course of business. Notwithstanding the
foregoing, the Seller Parties make no representation or warranty as to the
collectibility of the Receivables, and make no guaranty that the Receivables
will actually be collected by Purchaser.

 

5.1.16

Computer Software; Other Intellectual Property.

 

(A)     Schedule 5.1.16 contains a complete and accurate list of the computer
software that is included within the OG Assets or the COC Assets, as the case
may be (the "Owned Software"). OG or COC, as the case may be, have exclusive
rights and title to the Owned Software, free and clear of all claims, including
claims or rights of joint owners and employees, agents, consultants, customers,
licensees or any other parties who may have been involved in the development,
creation, marketing, maintenance, enhancement or licensing of such computer
software. Each employee, contract programmer, independent contractor,
non-employee agent and person or other entity who has performed development or
computer

 

15

 



 

programming services in connection with the Owned Software has performed such
services on the basis of a “work for hire,” and any and all rights that such
Person may otherwise have therein have been assigned to OG or COC, as the case
may be.

 

(B)        Schedule 5.1.16 hereto contains a complete and accurate list of all
software of which OG or COC, as the case may be, is licensee or lessee or that
OG or COC otherwise has obtained the right to use (collectively, the "Licensed
Software"). Schedule 5.1.16 hereto also:

 

(i)         sets forth a list of all license fees, rents, royalties or other
charges that OG and/or COC are required or obligated to pay with respect to
Licensed Software; and

 

(ii)         a description of each license, lease or other agreement applicable
to the Licensed Software. OG and COC have the right and license to use,
sublicense, modify and copy Licensed Software, free and clear of any limitations
or Encumbrances. OG and COC are in full compliance with all provisions of each
license, lease or other agreement relating to the Licensed Software.

 

(C)      The Owned Software and the Licensed Software constitute all software
used in the OG Business and the COC Business (collectively, the "Seller
Software"). The transactions contemplated herein will not cause a breach or
default under any licenses, leases or similar agreements relating to the Seller
Software or impair the Purchaser’s ability to use the Seller Software in the
same manner as the Seller Software is currently used. Neither OG, nor COC, have
infringed or are infringing any intellectual property rights of any third party.

 

(D)      Schedule 5.1.16 hereto sets forth a complete and correct list and
summary description of all patents, patent applications, patent disclosures, and
improvements thereto, whether registered or unregistered, trademarks, service
marks, logos, internet domain names, trade names and corporate names, whether
registered or unregistered, and registrations and applications for registration
thereof, copyrights, whether registered or unregistered, and registration and
applications for registration thereof, together with a complete list of all
licenses granted by or to OG or COC, as the case may be, with respect to any of
the above. OG and COC, as the case may be, validly own or are validly licensed
to use all inventions, processes, know-how, formulas, patterns, designs, trade
secrets and confidential information that are used in the conduct of the OG
Business and the COC Business as now conducted. No option, license, sublicense
or other agreement has been granted in respect of any patent, trademark, brand
name, trade secret, confidential information, copyright or pending application
therefor listed in Schedule 5.1.16 hereto. Neither the Owned Software nor any of
OG’s or COC’s other owned Intellectual Property infringes any patent, trademark,
service mark, trade or company name, copyright or application therefor or any
other related technological right of any other person. None of the rights of OG
or COC described in this Section 5.1.16 will be impaired in any way by the
transactions provided for herein, and all of such rights will be fully
enforceable after the Closing Date without the consent or agreement of any other
party.

 

5.1.17  Intangible Assets. Schedule 5.1.17 contains a complete and accurate list
and summary description of all claims, deposits, prepayments, refunds, causes of
action, choses in

 

16

 



 

action, rights of recovery, rights of set off and rights of recoupment
(including any such item relating to the payment of any federal or provincial
tax), franchises, approvals, permits, licenses, orders, regulations,
certificates, variances and similar rights obtained from governments and
governmental agencies owned or held by OG and/or COC, all of which are now
valid, in good standing and in full force and effect. Such franchises,
approvals, permits, licenses, orders, regulations, certificates, variances and
similar rights and adequate for the operation of the OG Business and the COC
Business as presently constituted.

 

5.1.18  Insurance. Schedule 5.1.18 contains a complete and accurate list as of
all insurance policies carried by OG. OG has delivered complete copies of all
policies currently in effect. Such insurance policies are currently in full
force and effect and shall remain in full force and effect through the Closing
Date. OG’s insurance has never been canceled and OG has never been denied
coverage. OG’s insurance is adequate to protect the OG Business, and the
coverage period thereunder is sufficient to cover any losses resulting in
connection with any claims arising on or prior to the Closing Date.

 

5.1.19

Employees.

 

(A)       Schedule 5.1.19(i) contains a complete and accurate list of all
officers, directors and employees employed by OG and COC and the rate of
compensation (and the portions thereof attributable to salary, bonus and other
compensation, respectively), job title and date of employment. Schedule
5.1.19(ii) sets forth all accrued, but unused vacation time of the employees of
the OG and COC.

 

(B)        To the best of the Selling Parties’ knowledge and belief, the
Businesses have been and are being operated in full compliance with all laws
relating to employees, including employment standards, occupational health and
safety, pay equity and employment equity. The Seller Parties have complied with
and posted plans as required under the Pay Equity Act (Ontario). There have been
no complaints under such laws against any of the Seller Parties in respect of
the Businesses.

 

(C)       There are no complaints nor, to the knowledge of the Seller Parties,
are there any threatened complaints, against the any of the Seller Parties in
respect of the Businesses, before any employment standards branch or tribunal or
human rights tribunal. To the knowledge of the Seller Parties, nothing has
occurred which might lead to a complaint against any of the Seller Parties in
respect of the Business, under any human rights legislation or employment
standards legislation. There are no outstanding decisions or settlements or
pending settlements under the employment standards legislation which place any
obligation upon any of the Seller Parties, relating the Businesses, to do or
refrain from doing any act.

 

(D)       All current assessments under the Workplace Safety Insurance Act
(Ontario) in relation to the Businesses have been paid or accrued by the Seller
Parties and the Businesses have not been subject to any special or penalty
assessment under such legislation which has not been paid.

 

 

17

 



 

 

5.1.20  Benefit Plans. Schedule 5.1.20 contains a complete and accurate list of
all employee benefit plans (the "Benefit Plans") of OG, together with copies of
such plans, agreements and any trusts related thereto, and classifications of
employees covered thereby. With respect to such Benefit Plans, the Seller
Parties warrant:

 

(A)      OG does not have a pension, profit sharing, deferred compensation,
stock option, employee stock purchase or other employee benefit plan or
arrangement.

 

(B)       To the best of the Selling Parties’ knowledge and belief, all Benefit
Plans are in substantial compliance with all applicable laws, ordinances and
regulations.

 

(C)         All reports and other documents required to be filed with any
governmental agency or distributed to Benefit Plan participants or beneficiaries
(including, but not limited to, actuarial reports, audits or tax returns) have
been timely filed or distributed.

 

5.1.21  Action and Litigation. To the best of the Selling Parties’ knowledge and
belief, neither OG nor COC are in default under any law or regulation or under
any order of any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over them. There are no charges, complaints, actions, suits,
proceedings, hearings, investigations, claims or demands pending or threatened
against or affecting OG or COC, at law or in equity, by third parties, or
others, or before any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
having jurisdiction over OG and/or COC. There are no claims, actions, suits or
proceedings, whether pending or threatened, against or affecting OG, COC, the OG
Business and/or the COC Business. To the best of the Selling Parties’ knowledge
and belief, OG and COC have at all time conducted and are conducting the OG
Business and the COC Business, as the case may be, in compliance with all
requirements, standards, criteria and conditions set forth in applicable
federal, state, provincial and local laws, statutes, ordinances, permits,
licenses, orders, approvals, variances, rules and regulations, and neither the
OG Business nor the COC Business are in violation of any of the foregoing that
could adversely affect the operations, affairs, prospects, properties, assets,
profits or condition (financial or otherwise) of the OG Business or the COC
Business, as the case may be.

 

5.1.22  Tax Returns and Audits. OG has timely filed all requisite tax returns
for all fiscal periods ending immediately prior to the Closing Date. OG has
currently paid, when due, all taxes levied and imposed in connection with the
operation of the OG Business, including, without limitation, applicable sales
and use taxes, social insurance taxes, business license taxes, federal and
provincial income taxes, employment taxes, federal and provincial withholding
taxes, unemployment taxes, workmen's compensation taxes, franchise taxes,
property taxes, ad valorem taxes and all similar taxes. There are no open years,
examinations in progress or claims against them for federal, state or other
taxes (including penalties and interest) for any period or periods prior to and
including the Closing Date, and no notice of any claim, whether pending or
threatened, for taxes has been received.

 

5.1.23

INTENTIONALLY OMITTED

 

 

18

 



 

 

5.1.24  Environmental Matters. The Seller Parties have obtained all permits,
licenses and other authorizations which are required in connection with the
conduct of the OG Business and the COC Business under regulations relating to
pollution or protection of the environment, including regulations relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including without limitation ambient air, surface water,
groundwater, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes. To the best of the Selling Parties’ knowledge and belief,
the Seller Parties are in full compliance with all the terms and conditions of
all required permits, licenses and authorizations, and are also in full
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
those laws or contained in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder. To the best of the Selling Parties’ knowledge and belief, there are
no past, present or future events, conditions, circumstances, activities,
practices, incidents, actions or plans which may interfere with or prevent
compliance or continued compliance with those laws or any regulations, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, chemical, or
industrial, toxic or hazardous substance or waste. There is no civil, criminal
or administrative action, suit, demand, claim, hearing, notice or demand letter,
notice of violation, investigation, or proceeding pending or threatened against
the Seller Parties relating in any way to the laws referred to in this Section
5.1.24 or any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved under such
laws.

 

5.1.25  Brokers’ Fees. The Seller Parties have not engaged any broker or finder,
and the Seller Parties shall, jointly and severally, indemnify Purchaser against
any and all claims for payment of brokerage commissions or finder's fee, in
connection with the transactions contemplated herein.

 

5.1.26  Suppliers. Schedule 5.1.26 hereto contains a complete list of all
suppliers providing products and services to OG and/or COC (collectively,
“Suppliers”). The Suppliers are all of the suppliers necessary to the operation
of the OG Business and the COC Business, as the case may be. OG’s and COC’s
respective relationships with the Suppliers are in good standing, and the Seller
Parties have no knowledge of any fact or circumstances that exists that could
adversely affect such relationships.

 

5.1.27   Records. The books and records of the Businesses have been duly
maintained in accordance with all applicable legal requirements and contain full
and accurate records of all material matters relating to the Businesses. All
material financial transactions relating to the Businesses have been accurately
recorded in the books and records in accordance with GAAP.

 

19

 



 

 

5.1.28   Bank Accounts and Powers of Attorney. Schedule 5.1.29 is a correct and
complete list showing (i) the name of each bank, trust company or similar
institution in which the each of COC and OG has an account or safe deposit box,
the number or designation of each such account and safe deposit box and the
names of all persons authorized to draw thereon or to have access thereto; and
(ii) the names of any persons holding powers of attorney from COC or OG and a
summary of the terms thereof.

5.1.29   Competition Act. The assets of the Selling Parties in Canada (which are
being sold by the Selling Parties) have an approximate aggregate value of
$3,800,000.00, and annual gross revenues from sales in, from or into Canada,
with an aggregate value of $37,025,000, as determined in accordance with the
Competition Act (Canada).

5.1.30

INTENTIONALLY OMITTED

5.1.31   Privacy Matters. The Seller Parties have conducted and are conducting
the Businesses in compliance with all laws applicable to privacy and the
protection of personal information.

5.1.32   Regulatory Approval. No governmental or regulatory authorization,
approval, order, consent or filing is required other than Investment Canada
approval [and Competition Act approval] on the part of the Purchaser and the
Seller Parties, in connection with the execution, delivery and performance of
this agreement or any other documents and agreements to be delivered under this
agreement or the performance of the Seller Parties' obligations under this
agreement or any other documents and agreements to be delivered under this
agreement.

 

5.1.33   Owns No Property Used by Seller Parties. Neither Shareholder, nor any
Person with whom the Shareholder is affiliated, directly or indirectly, owns any
property or rights, tangible or intangible, which are used in the OG Business
and/or the COC Business, other than the real property at which the principal
offices of the Seller Parties is located.

 

5.1.34  Residency. The Seller Parties are not non-residents of Canada for the
purposes of the Income Tax Act (Canada).

 

5.1.35  No Misrepresentations. The Seller Parties have made available to the
Purchaser, all information, including the financial, marketing, sales and
operational information on a historical basis in respect of the Businesses which
would be material to a purchaser of the Businesses. To the best of the Selling
Parties’ knowledge and belief, after due inquiry, all information, which has
been provided to the Purchaser relating to the Businesses is true and correct in
all material respects and no material fact or facts have been omitted therefrom
which would make such information misleading. Without limiting the generality of
the foregoing, the Seller Parties have not failed to disclose to the Purchaser,
any fact or information which would be material to a purchaser of the
Businesses, the Shares and/or the COC Assets.

 

5.1.36  Amalgamation. Effective on and as of June 15, 2007, 757979 and 800696
were amalgamated by filing Articles of Amalgamation with the Ministry of
Consumer and Business Services, and the resulting, amalgamated entity is OG. As
a result of the Amalgamation, OG became, and is now, the owner of all right,
title and interest in and to all of the tangible and

 

20

 



 

intangible assets of both 757979 and 800696, including, without limitation, all
of the OG Assets. There are no further actions that are required in order to
fully effectuate the Amalgamation. Without limiting the generality of the
foregoing, the business name registrations of all business names of OG,
including, without limitation, “The Optical Group”, have been transferred to OG.

 

Section 5.2.    Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller Parties that the following representations and
warranties are true, accurate and complete on the Closing Date, each of which
shall be unaffected by any investigation heretofore or hereafter made by the
Seller Parties, or any actual or constructive knowledge of the Seller Parties
that any of the same shall not be true, accurate and complete.

 

5.2.1    Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, and has the full power and authority to own and lease its properties
and to operate its business in all places where it does business.

 

5.2.2     Authorization for Agreement. The execution and delivery of this
Agreement and each of the Transaction Documents to which it is a party has been
duly authorized, and all requisite corporate actions have been taken by
Purchaser to carry out the terms of this Agreement, and each of the Transaction
Documents to which it is a party.

 

5.2.3     Legal Authority. Purchaser has the full legal right, power and
authority to enter into this Agreement and each of the Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby to the extent required. Neither the execution nor delivery of this
Agreement and the Transaction Documents to which it is a party, nor the
consummation of the transactions contemplated hereby and thereby conflicts or
will conflict with or results or will result in a breach of Purchaser's
Certificate of Incorporation or Bylaws, or the terms, conditions or provisions
of any undertaking to which Purchaser is a party or by which Purchaser or its
business or assets are bound.

 

5.2.4     Valid and Binding Obligation. This Agreement and each of the
Transaction Documents constitute the valid and binding obligation of Purchaser,
enforceable in accordance with their respective terms, except as such
enforcement may be limited by the Enforceability Exceptions.

 

5.2.5     No Misrepresentations. No representation, warranty or statement of
Purchaser contained in this Agreement or any of the Transaction Documents or in
any of the exhibits and schedules attached hereto or thereto contains any untrue
statement of fact, nor omits to state any fact necessary to make the
representations, warranties and statements contained herein or therein, not
misleading.

 

5.2.6 Investment Canada Act. The Purchaser is not a Canadian within the meaning
of the Investment Canada Act (Canada).

 

 

 

21

 



 

 

ARTICLE VI

CONDUCT PENDING CLOSING

 

Section 6.1      Conduct of Seller Pending Closing. Shareholder, OG and COC
shall (and Shareholder shall cause each of them to) comply with the following
covenants from the date of this Agreement until the consummation of the Closing.

 

6.1.1     Access to Properties and Records; Confidentiality. Upon notice, the
Seller Parties will afford the officers and other authorized representatives of
Purchaser full access to all aspects of the Businesses, including, without
limitation, the OG Assets and the COC Assets, property, books, and records of
COC and OG, within and without the regular operating hours of OG and COC, in
order that Purchaser may have full opportunity to make such investigation as it
shall desire to make of the affairs of COC and OG, and the officers and other
authorized representatives of COC and OG shall furnish Purchaser with such
financial and operating data and other information as to the business and
properties of COC and OG as Purchaser shall, from time to time, request.
Purchaser will not use any confidential, non-public information of COC and OG
obtained pursuant to this Subsection 6.1.1 for any purpose unrelated its
evaluation and contemplated consummation of the transactions contemplated by
this Agreement, and, if the Closing does not take place, Purchaser will hold all
confidential, non-public information and documents of COC and OG obtained
pursuant to this Subsection 6.1.1 in confidence. If this Agreement is terminated
by Purchaser, Purchaser will deliver to COC and OG, as the case may be, all
non-public documents and summaries thereof, so obtained or prepared by it. The
obligations of confidentiality and non-use set forth in this Subsection 6.1.1
shall survive the termination of this Agreement by Purchaser.

 

6.1.2     Business in Ordinary Course.     COC and OG shall (and Shareholder
shall cause them to) conduct their respective businesses in the ordinary course,
consistent with past practice, and to:

 

(A)      preserve their respective businesses and goodwill (associated
therewith) intact, to keep available to COC and OG the services of its present
officers and employees, and to preserve the goodwill of suppliers, customers and
others having business relations with COC and OG, including, without limitation,
the customers set forth on the Customer List;

 

(B)       maintain the OG Assets and the COC Assets in proper repair, working
order, and condition, reasonable wear and tear and damage by casualty excepted;

 

(C)      keep in force and effect, at no less than their present limits, all
policies of insurance;

 

(D)       promptly comply with the requirements of all governmental authorities
having jurisdiction over the COC and OG;

 

(E)       Co-operate with the Purchaser and use all reasonable efforts to assist
Purchaser in obtaining [Competition Act approval and] Investment Canada
approval, which Purchaser shall

 

22

 



 

endeavor, reasonably and in good faith, to obtain, if necessary; and

 

(F)        not enter into any sale, lease, contract, commitment, or other
transaction with respect to the OG Assets and/or the COC Assets, other than in
the ordinary course of business, consistent with past practices.

 

6.1.3     Employee Compensation. COC and OG shall not (and Shareholder shall
cause them not to) enter into or amend any employment contract, or any bonus,
stock-option, profit-sharing, pension, retirement, incentive, or similar
arrangement.

 

6.1.4     Accounting Practices.   Except as required by generally accepted
accounting principles, COC and OG shall not make any changes in their respective
accounting methods or practices.

 

6.1.5     Negative Covenants. Shareholder, COC and OG shall not do any of the
following from the date of the execution of this Agreement to the Closing Date
or proper termination of this Agreement in accordance with the provisions of
Section 7.2.1 hereof (such period being the “Exclusivity Period”):

 

(A)      on their own behalf, or authorize or permit any officer, director,
employee, investment banker, attorney, accountant, or other representative,
directly or indirectly, to: (i) initiate contact with any person or entity in an
effort to solicit, or in any manner reasonably likely to result in, any
"Takeover Proposal" (as such term is defined below); or (ii) except to the
extent required by applicable law, furnish or cause to be furnished any
non-public information concerning its business, properties, or assets to any
person or entity in connection with any Takeover Proposal. As used in this
Section 6.1.5(A), "Takeover Proposal" shall mean any proposal, other than as
contemplated by this Agreement, for a merger or other business combination
involving COC and/or OG and a third party, or for the acquisition of an interest
(equity or otherwise) in the COC and/or OG by, or the sale of substantially all
of the assets of COC and/or OG to, a third party;

 

(B)       sell, lease, pledge, encumber, or otherwise dispose of any of the OG
Assets and/or the COC Assets;

 

(C)      incur or assume any indebtedness, obligation or liability (fixed or
contingent) or issue or sell any debt securities;

 

(D)

hire or dismiss any senior employees; or

(E)        mortgage, pledge, subject to lien, grant a security interest in or
otherwise encumber any of the assets or property of the Businesses, whether
tangible or intangible.

 

6.1.6     Best Efforts. The Seller Parties will use their best, good faith and
diligent efforts to bring about the transactions contemplated by this Agreement
as soon as practical, unless this Agreement is terminated as provided herein.

 

 

23

 



 

 

6.1.7     Supplemental Disclosure. The Seller Parties shall have the continuing
obligation to promptly supplement or amend the representations and warranties of
the Seller Parties herein, as well the schedules annexed hereto, with respect to
any matter hereafter arising or discovered which, if existing or known at the
date of this Agreement, would have rendered the such representations or
warranties untrue, or would have been required to be set forth on, or described
in, such schedules; provided, however, that for the purpose of the rights and
obligations of the parties hereunder, any such supplemental or amended
disclosure shall not be deemed to have been disclosed as of the date of this
Agreement unless the same reflect matters occurring in the ordinary course,
consistent with past practices, or, if not in the ordinary course, consistent
with part practices, then they shall only be deemed so if agreed to in writing
by Purchaser, in its sole and absolute discretion. Until the Closing, the Seller
Parties shall promptly notify the Purchaser in writing of any fact, change,
condition, circumstance or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Article VII of this Agreement becoming incapable of being
satisfied. The Seller Parties may, from time to time, prior to or at the
Closing, by written notice given in accordance with this Agreement, supplement
or amend the schedule hereto to correct any matter that would otherwise
constitute a breach of any representation, warranty, covenant or agreement
contained herein, provided that the same shall occur in the ordinary course,
consistent with past practices, or with respect to which Purchaser shall agree
in writing, in Purchaser’s sole discretion, to any such supplement or amendment.
Notwithstanding any other provision hereof to the contrary, the schedules
annexed hereto and the representations and warranties made by the Seller Parties
shall, if and to the extent occurring in the ordinary course of business,
consistent with past practices, or agreed to in writing by Purchaser, in
Purchaser’s sole discretion, be deemed for all purposes to include and reflect
such supplements and amendments as of the date hereof and at all times
thereafter, including as of the Closing. The Parties acknowledge that, on the
execution of this Agreement, certain of the schedules may not be complete, but,
subject to the foregoing, will be completed prior to or at Closing.

 

 

ARTICLE VII

CONDITIONS PRECEDENT; TERMINATION; ESCROW

 

Section 7.1      Conditions Precedent. All obligations of Purchaser under this
Agreement are subject, at Purchaser's option, to the fulfillment, before or at
the Closing, of each of the following conditions, each of which may be waived,
in writing, by Purchaser, in its sole and absolute discretion:

 

7.1.1     Representations and Warranties True at Closing. (A) The Seller
Parties’ representations and warranties contained in this Agreement shall be
deemed to have been made again on and as of the Closing Date, and shall be true
and correct, in all respects, on and as of the Closing Date, and shall not omit
to state any fact necessary to make any such representation and/or warranty not
misleading; and (B) all information contained in any exhibit or schedule annexed
hereto and/or contained in any document and/or instrument furnished and/or
delivered to Purchaser pursuant to this Agreement, the Transaction Documents
and/or in connection with

 

24

 



 

the consummation of the transactions set forth herein and therein (in each case
whether prior to or after the date hereof) shall be true and correct, in all
material respects, on and as of the Closing Date, and shall not omit to state a
fact necessary to make any such information not misleading. Additionally, each
of the Seller Parties shall have executed and delivered to Purchaser a
certificate, dated as of the Closing Date, certifying that, on and as of the
Closing Date, the foregoing shall the true and correct in all respects
(collectively, the “R&W Bring Down Certificates”). The execution and delivery of
the R&W Bring Down Certificates shall not only be a condition to Purchaser’s
obligations under this Agreement, but shall also be deemed affirmative covenants
of the Seller Parties.

 

7.1.2     Due Performance; No Change in Condition. The Seller Parties shall have
performed and complied with all of their respective responsibilities,
obligations, agreements and/or covenants under, and of all the terms and
conditions required by, this Agreement and the Transaction Documents, to be
performed and/or complied with by each of them before (and/or simultaneously
with) the Closing including, without limitation, the payment of Employment
Obligations and the Payment of the OG Liabilities except for post-closing
payments as herein set out. The Seller Parties shall have executed and delivered
to Purchaser a certificate, dated as of the Closing, certifying that (A) since
the date of this Agreement, there has been no material adverse change in the
business or financial condition of COC and/or OG, and (B) each of the Seller
Parties has performed and compiled with each of the covenants on their
respective parts to be performed and compiled with under this Agreement and each
of the Transaction Documents (collectively, the “Covenant Bring Down
Certificates”). The execution and delivery of the Covenant Bring Down
Certificates shall not only be a condition to Purchaser’s obligations under this
Agreement, but shall also be deemed affirmative covenants of the Seller Parties.

 

7.1.3     Books and Records; Due Diligence. From the date of this Agreement,
through the Closing or the earlier termination hereof, the Seller Parties shall
have cooperated with Purchaser, and made readily available to Purchaser all of
the Assets, documents, officers and employees, books, records, financial
statements and data, tax return, contracts and other information requested by
Purchaser and its representatives to conduct its due diligence investigation of
COC and OG. Purchaser shall be satisfied (in it sole and absolute discretion)
with the results of its due diligence of COC and OG, and without limiting the
generality of the foregoing, Purchaser’s due diligence shall not have revealed
any fact, or set of facts, that cause Purchaser to conclude, in its sole
discretion, that it will not receive the benefits of the transactions
contemplated by this Agreement and/or any Transaction Documents.

 

7.1.4     Authorizations. The Seller Parties shall have delivered to Purchaser
certified copies of resolutions adopted by: (A) the board of directors of COC
and OG authorizing all actions taken and/or to be taken by COC and OG in
connection with the consummation of the transactions set forth herein and in the
Transaction Documents; and (B) the Shareholder authorizing, approving and
adopting this Agreement (and the Transaction Documents) and the transactions
contemplated hereby (and thereby), and authorizing the board of directors to
take any actions necessary to consummate the same. The delivery of the foregoing
items shall not only be a condition to Purchaser’s obligations under this
Agreement, but shall also be deemed affirmative covenants of the Seller Parties.

 

 

25

 



 

 

7.1.5     Resignations; Releases. There shall have been delivered to Purchaser
(A) the signed resignations of all of the directors and officers of COC and OG,
dated as of the Closing; and (B) general releases of any and all claims against
COC and OG executed by each of the officers, directors and the Sole Shareholder.
The delivery of the foregoing items shall not only be a condition to Purchaser’s
obligations under this Agreement, but shall also be deemed affirmative covenants
of the Seller Parties.

 

7.1.6 Receipt of Closing Documentation           All instruments of conveyance
and other documentation relating to the sale and purchase hereunder including,
without limitation, assignments of Contracts (and consents to such assignments,
where required), deeds, surveys, bills of sale and trade-mark assignments,
documentation relating to the due authorization and completion of such sale and
purchase and all actions and proceedings taken on or prior to the Closing in
connection with the performance by the Seller Parties of their obligations under
this agreement shall be satisfactory to the Purchaser, acting reasonably, and
the Purchaser shall have received copies of all such documentation or other
evidence as it may reasonably request in order to establish the consummation of
the transactions contemplated by this agreement and the taking of all corporate
proceedings in connection with such transactions in compliance with these
conditions, in form (as to certification and otherwise) and substance
satisfactory to the Purchaser.

 

7.1.7 Consents, Authorizations and Registrations. All consents, approvals,
orders and authorizations of any Person or governmental authority (or
registrations, declarations, filings or recordings with any such authorities),
required in connection with the completion of any of the transactions
contemplated by this agreement, the execution of this agreement, the Closing or
the performance of any of the terms and conditions of this agreement, including
Investment Canada approval, [Competition Act approval] and all clearance
certificates required pursuant to any applicable retail sales tax legislation,
shall have been obtained at or before Closing. There shall be no injunction or
restraining order issued preventing, and no pending or threatened claim, action,
litigation or proceeding, judicial or administrative or investigation against
any Party by any governmental authority, for the purpose of enjoining or
preventing the consummation of the transactions contemplated in this agreement
or otherwise claiming that this agreement or the consummation thereof is
improper or would give rise to proceedings under any statute or rule of law.

 

7.1.8     Title to Assets. All of the OG Assets and the COC Assets, shall, on or
prior to the Closing Date, be vested exclusively in OG or COC, as the case may
be. Without limiting the generality of the foregoing, any and all tangible and
intangible assets of OG’s or COC’s subsidiaries, if any, set forth on Schedule
5.1.4 hereof, shall be vested solely in Seller on or prior to the Closing Date,
and shall be included, as applicable, in the terms “OG Assets” or “COC Assets”.

 

7.1.9     Lease.  The existing lease for the corporate office of OG and COC,
located at 20 Elgin Street Oshawa Ontario, shall have been extended on terms and
conditions acceptable to Purchaser, in its reasonable discretion, provided that
the rent payable thereunder shall be no greater than the current market rent for
similar office space, and there shall be no common area maintenance or similar
charges or fees. Shareholder, as the direct or indirect owner of the

 

26

 



 

building in which the corporate office is located, hereby agrees to negotiate in
good faith the extension of the existing lease for the corporate office.

 

7.1.10   Bulk Sales Compliance. The Purchaser shall have received evidence
satisfactory to it that the provisions of the Bulk Sales Act (Ontario), Section
6 of the Retail Sales Tax Act (Ontario) and any other applicable bulk sales
legislation as such may apply in respect of the purchase and sale of the COC
Assets pursuant to this agreement have been complied with.

 

7.1.11   Lender Approval. Purchaser’s lender shall have approved the financing
of Purchase Price, and shall have consented to the consummation of the Closing.

 

Section 7.2

Termination.

 

7.2.1     Termination. This Agreement may be terminated (A) by mutual, written
consent of Purchaser and each of Shareholder, OG and COC (for the purposes of
this Section 7.2, Shareholder, OG and COC shall be collectively referred to as
the “Sellers”, and, for any of the Sellers to take action under this Section
7.2, all Sellers shall be required to take such action), which may be withheld
in Purchaser’s and Sellers’ sole and absolute discretion; (B) by Purchaser or
Sellers, if the Closing shall not have taken place within one hundred twenty
(120) days from the date of this Agreement, except in the event that the party
(i.e., Purchaser, on the one hand, or Sellers, on the other hand) attempting to
terminate this Agreement is (or, in the case of Sellers, then any one or more of
the Sellers are) in breach of any of such party’s covenants under this Agreement
(if Sellers are attempting to terminate this Agreement pursuant to this Section,
then none of the Sellers shall be in breach of any of their respective
covenants); (C) by Purchaser, in the event of a breach of any of the covenants
of Sellers under this Agreement that shall not be cured within five (5) days
following receipt of written notice thereof; (D) by Sellers, in the event of a
breach by Purchaser of any of the covenants of Purchaser under this Agreement
that shall not be cured within five (5) days following receipt of written notice
thereof; or (E) by Purchaser, in the event that any of the conditions to Closing
set forth in Section 7.1 hereof shall not have been satisfied, provided that
Purchaser may waive any one or more of such conditions, in Purchaser’s sole and
absolute discretion. Any Party terminating this Agreement pursuant to this
Section 7.2.1 shall provide all other Parties with written notice of its
election to so terminate this Agreement, together with the specific basis for
such termination (a “Termination Notice”). The effective date of any such
termination shall be the date set forth in the Termination Notice.

 

7.2.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 7.2.1, the Parties shall
continue to be liable (i) for the breach of their respective covenants,
representation and/or warranties set forth in this Agreement that arise and/or
accrue on or prior to the effective date of such termination, and (ii) for the
performance of all covenants that expressly survive the termination of this
Agreement.

 

Section 7.3      Seller Parties Liability Account.        Notwithstanding
anything herein to the contrary, including, without limitation the provisions of
Section 8.5 hereof, the Seller Parties shall, simultaneously with the Closing,
cause to be deposited into an account of Purchaser the

 

27

 



 

aggregate sum of Fifty Thousand ($50,000.00) Dollars (the “SP Liability Fund”),
which shall be in addition to the funds referred to in Sections 1.3A and 2.3A
hereof. Purchaser is hereby irrevocably authorized to pay, out of the SP
Liability Fund, any and all liabilities and obligations of the Seller Parties
that the Seller Parties shall direct Purchaser to pay (provided that they relate
to the Businesses) and/or that Purchaser elects, in its sole discretion, to pay.
As soon as practicable following the expiration of the initial one hundred
twenty (120) days following the Closing, the Parties (the “Reconciliation Date”)
shall perform a reconciliation of all sums paid by Purchaser from the SP
Liability Fund. In the event that, as of the Reconciliation Date, there shall be
a net positive amount resulting from the sum of (i) the then balance of the SP
Liability Fund, if any, and (ii) the Pre-Paid Expenses, then such net positive
amount shall be promptly paid, by Purchaser, to the Seller Parties. In the event
that, as of the Reconciliation Date, there shall be a net negative amount
resulting from the sum of (i) the then balance of the SP Liability Fund, if any,
and (ii) the Pre-Paid Expenses, then such net negative amount shall be promptly
paid, by the Seller Parties, to the Purchaser. In no event shall the SP
Liability Fund limit the liability of the Seller Parties; it being understood
and agreed that the dollar amount of the SP Liability Fund was determined
arbitrarily, and is established merely to facilitate administrative convenience
in discharging liabilities and obligations of the Seller Parties.

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.1      Indemnification by Seller Parties. Subject to any limitation
periods hereinafter set out, the Seller Parties hereby agree to jointly and
severally indemnify, defend and hold harmless Purchaser and its officers,
directors, equity holders, employees, agents, representatives, affiliates,
successors and assigns (each a “Purchaser Party”) of, from, against, and in
respect of or relating (directly or indirectly) to any and all loss, liability,
claim, damages, cost, fees and expense (including, without limitation,
reasonable attorneys’ fees and disbursements), of any kind and description,
inchoate or otherwise (collectively, “Losses”), resulting (directly or
indirectly) from, relating to or incident to:

 

8.1.1      (i) Any and all Encumbrances against or affecting any of the Shares,
the OG Assets and/or the COC Assets, (ii) any and all liabilities and
obligations of, or relating to, the Seller Parties, the Shares, the OG Assets,
the COC Assets and/or the Businesses, whether known or unknown, mature or
contingent, except if and to the extent specifically assumed by Purchaser, and
(iii) the Resolution Completion;

 

8.1.2    Any and all misrepresentations, breaches of representations or
warranties, and/or breach or nonfulfillment of any and all covenants or
obligations on the part of the Seller Parties made in or with respect to this
Agreement and/or any of the Transaction Documents, and/or from any
misrepresentation in, or omission from, any schedule hereto or other instrument
furnished or to be furnished to Purchaser in connection with the transactions
provided for in this Agreement and/or the Transaction Documents; and

 

8.1.3    Any and all actions, suits, proceedings, claims, demands, assessments,
judgments, liabilities, costs and expenses (including reasonable attorneys fees)
in respect of or incident to

 

28

 



 

any of the matters described in Subsections 8.1.1 and/or 8.1.2 hereof, and/or
that arise from facts and circumstances existing on or prior to the Closing
Date. The Seller Parties hereby waive any and all contractual, statutory and
other causes of action, at law or in equity, which the Seller Parties have or
may have now or in the future against Purchaser or any Purchaser Party arising
out of or in any manner connected with the foregoing. Without limiting the
generality of the foregoing, the Seller Parties agree that they will continue to
defend, at their own expense, any pending or future actions against the Seller
Parties which are based on dealings prior to the Closing Date with customers,
suppliers and other parties associated with the Businesses.

 

Section 8.2      Indemnification by Purchaser. Subject to any limitation periods
hereinafter set out, Purchaser hereby agrees to indemnify, defend and hold
harmless the Seller Parties and their respective officers, directors, employees,
agents, representatives, successors and assigns of, from, against, and in
respect of or relating (directly or indirectly) to any and all Losses resulting
(directly or indirectly) from, relating to or incident to:

 

8.2.1     Any misrepresentation, breach of representation or warranty, or breach
or nonfulfillment of any covenant or obligation on the part of Purchaser made or
given in or with respect to this Agreement or any Transaction Documents;

 

8.2.2     Any actions, suits, proceedings, claims, demands, assessments,
judgments, cost and expenses (including attorney, engineer and expert witness
fees) in respect of or incident to any of the matters described in Subsection
8.2.1 hereof or that relate to actions taken by Purchaser following the Closing
Date; and

 

8.2.3     Any liability in respect of the accrued, but unused vacation time of
the employees of OG and COC set forth on Schedule 5.1.19(ii) hereof, subject,
however, to Purchaser’s receipt of payment, from Shareholder and COC, as the
case may be, of the dollar amount of such vacation time.

 

Without limiting the generality of the foregoing, the Purchaser agrees that it
will defend, at its own expense, any future actions against Purchaser which are
based on Purchaser’s dealings following the Closing Date with customers,
suppliers and other parties associated with the Business.

 

Section 8.3     Notice and Payment. A Party entitled to indemnification pursuant
to Section 8.1 or 8.2 hereof (an “Indemnified Party”) shall give written notice
to the Party responsible for indemnification pursuant to Sections 8.1 or 8.2
hereof (an “Indemnifying Party”) of any claim, suit, liability or demand which
gives rise to indemnification by an Indemnifying Party pursuant to this
Agreement (hereinafter referred to as an "Indemnification Notice"). Such
Indemnification Notice shall describe the claim in reasonable detail and shall
indicate the amount (estimated if necessary) of the loss that has been or may be
sustained by the Indemnified Party (the amount of each such amount claim being
the “Indemnification Claim Amount”, and collectively, the “Indemnification
Claims Amount”). The Indemnifying Party shall have ten (10) days following its
receipt of the Indemnification Notice to dispute, in writing, the basis of the
Indemnification Claim and/or the Indemnification Claim Amount that is the
subject of the Indemnification Notice (each an “Dispute Notice”), TIME BEING OF
THE ESSENCE, which Dispute Notice shall set

 

29

 



 

forth, in reasonable detail, the basis upon which the Indemnifying Party is
disputing the Indemnification Claim and/or the Indemnification Claim Amount that
is the subject of the Indemnification Notice. In the event that the Indemnifying
Party shall fail to timely provide the Dispute Notice to the Indemnified Party,
then the Indemnifying Party shall be deemed to be conclusively liable in respect
of the Indemnification Claim (to the extent of the Indemnification Claim
Amount), and shall be deemed to have waived there right to dispute the same.

 

8.3.1     With respect to third party claims, the Indemnifying Party may elect
to compromise or defend, at its own expense and by its own counsel, any matter
involving the asserted liability of the Indemnifying Party so long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to compromise or defend such asserted liability,
the Indemnifying Party shall, within 15 days (or sooner, if the nature of the
asserted liability so requires) notify the Indemnified Party of its intent to do
so, and the Indemnified Party shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, any such asserted
liability. Notwithstanding the foregoing, the Indemnified Party shall have the
right to participate in any matter through counsel of its own choosing at its
own expense; provided that the Indemnifying Party’s counsel shall be lead
counsel. After the Indemnifying Party shall have notified the Indemnified Party
of its intention to undertake to defend or settle any such asserted liability,
and for so long as the Indemnifying Party diligently pursues such defense, the
Indemnifying Party shall not be liable for any additional legal expenses
incurred by the Indemnified Party in connection with any defense or settlement
of such asserted liability, except to the extent such participation is requested
by the Indemnifying Party, in which event the Indemnified Party shall be
reimbursed by the Indemnifying Party for reasonable additional legal expenses,
out-of-pocket expenses and allocable share of employee compensation incurred in
connection with such participation for any employee whose participation is so
requested. If the Indemnifying Party desires to accept a final and complete
reasonable settlement of asserted liability and the Indemnified Party refuses to
consent to such reasonable settlement, then the Indemnified Party’s liability
under this Article 8 with respect to such asserted liability shall be limited to
the amount so offered (and accepted) in settlement and the Indemnified Party
shall reimburse the Indemnifying Party for any additional costs of defense which
it subsequently incurs with respect to such claim.

 

8.3.2     If the Indemnifying Party does not undertake to defend such matter to
which the Indemnified Party is entitled to indemnification hereunder, or fail to
diligently pursue such defense, the Indemnified Party may undertake such defense
through counsel of its own choice, at the cost and expense of the Indemnifying
Party, and the Indemnified Party may settle such matter, and the Indemnifying
Party shall reimburse the Indemnified Party for the amount paid in such
settlement and any other liabilities or expenses incurred by the Indemnified
Party in connection therewith; provided, however, that the Indemnified Party
shall not settle any such claim without the written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed.

 

8.3.3     All sums paid by the Indemnified Party for which the Indemnifying
Party is obligated to reimburse the Indemnified Party under this Article 8
(together with interest thereon from the date of the Indemnified Party’s payment
of any amounts until paid in full) shall be paid

 

30

 



 

within ten days of demand with interest calculated at the maximum rate allowed
under the laws of the Province of Ontario.

 

Section 8.4      Survival of Representations and Warranties. The representations
and warranties of the Seller Parties (i) set forth in Sections 5.1.2, 5.1.3,
5.1.4, 5.1.5, 5.1.7, 5.1.8, 5.1.9, 5.1.10, 5.1.11(B), 5.1.16, 5.1.19, 5.1.20,
5.1.21, 5.1.22, 5.1.24 and 5.1.36 shall survive until the expiration of the
applicable statue of limitations; and (ii) all other representations and
warranties contained in this Agreement shall survive for a period of one (1)
year from the Closing Date, provided that any claims for breach of any such
representations and warranties made within such one (1) year period shall be
deemed to survive until the final, binding adjudication or other final
resolution of such claims.

 

 

Section 8.5

Threshold; Maximum Liability.

 

8.5.1.    As to matters which are subject to claims for indemnification pursuant
to Sections 8.1 and 8.2 hereof, the Parties shall not be liable for
indemnification unless and until the aggregate of the losses of a Party, which
are the subject of any such claim(s) for indemnification, shall exceed
Twenty-Five Thousand ($25,000.00) Dollars, but thereafter nothing herein shall
limit the monetary amount of the recovery of a Party in respect of claims for
indemnification. For the purposes of clarification, once a Party suffers losses
in excess of $25,000.00, such Party shall then be entitled to seek from the
other Party indemnification for all such losses, up to and in excess of
$25,000.00.

 

8.5.2     The Seller Parties’ maximum monetary liability to Purchaser under this
Agreement shall not exceed Three Million Eight Hundred Thousand (CAD
$3,800,000.00) Canadian Dollars.

 

ARTICLE IX

NON-COMPETION AND NON-DISCLOSURE

 

Section 9.1      Non-competition and Non-disclosure. The Seller Parties agree
that, for a period of five (5) years following the Closing Date, they shall not,
directly or indirectly, for themselves or for or through their respective
officers, directors, shareholders, employees, agents, affiliates or
subsidiaries:

 

9.1.1     Non-solicitation of Customers. Solicit or attempt to solicit any
present, future or prospective customers of OG, COC or Purchaser, directly or
indirectly, to induce or encourage them to acquire or obtain from anyone (other
than the Purchaser), services competitive with or substitute for any service
provided by the Businesses, OG, COC and/or Purchaser;

 

9.1.2     Non-solicitation of Employees. Employ, induce, solicit for employment,
or assist others in employing, inducing or soliciting for employment any
individual who is at any time during such period an employee of OG, COC and/or
the Purchaser save and except Karen

 

31

 



 

Ouellette, who may be retained by the Shareholder on a casual part-time,
non-competitive basis for personal business;

 

9.1.3     Non-competition. Engage, directly or indirectly, in any business which
is the same or similar to the Businesses, whether such engagement be as an
employer, officer, director, owner, investor, employee, partner, consultant,
creditor, guarantor or otherwise. Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit the Seller Parties and their respective
officers, directors or employees from acquiring as an investment not more than
one percent of the capital stock of a competing business, whose stock is traded
on a national securities exchange or over-the-counter;

 

If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 9.1 is invalid or unenforceable, the Parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

 

Section 9.2      Proprietary Information. The Seller Parties agree that they
shall not disclose, at any time, now or in the future, OG’s, COC’s and
Purchaser's proprietary information, trade secrets, customers (including,
without limitation, those set forth on the Customer List), or other confidential
information, including, but not limited to, nonpublic financial statements,
price lists and pricing information, information concerning costs, charges,
operating procedures and results, marketing and business plans, mailing lists,
marketing research, whether in existence or proposed, to any person, firm,
partnership, corporation or business for any reason or purpose whatsoever.

 

Section 9.3      Specific Performance. Each of the Parties acknowledges and
agrees that the Purchaser would be damaged irreparably in the event any of the
provisions of this Section IX are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the Purchaser shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Article 9 and to enforce,
specifically (through specific performance), this Article IX and the terms and
provisions hereof in addition to any other remedy to which Purchaser may be
entitled, at law or equity.

 

Section 9.4      Reasonable Restraint. It is agreed between the parties that the
foregoing covenants in this Article 9 impose a reasonable restraint on the
Seller Parties in light of the activities and business of the Seller Parties as
of the date of this Agreement.

 

Section 9.5      Severability. The covenants in this Article 9 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time, or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties

 

32

 



 

that such restrictions be enforced to the fullest extent which the court deems
reasonable, and the Agreement shall thereby be reformed.

 

Section 9.6      Independent Covenants. All of the covenants in this Article 9
shall be construed as an agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of the Seller
Parties against Purchaser, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Purchaser o such covenants.
It is specifically agreed that the period of two years stated above, shall be
computed by excluding from such computation any time during which the Seller
Parties are in violation of any provision of this Article 9 and any time during
which there is pending in any court of competent jurisdiction any action
(including any appeal from any judgment) brought by any person, whether or not a
party to this Agreement, in which action Purchaser seeks to enforce the
agreements and covenants of the Seller Parties or in which any person contests
the validity of such agreements and covenants or their enforceability or seeks
to avoid their performance or enforcement.

 

Section 9.7     Materiality. The Seller Parties hereby agree that this Article 9
is a material and substantial part of the transactions contemplated hereby.

 

ARTICLE X

[INTENTIONALLY OMITTED]

 

ARTICLE XI

POST-CLOSING COVENANTS OF SELLER PARTIES

 

Section 11.1    Further Assurances. Both the Purchaser and the Seller Parties
shall execute and deliver or cause to be executed and delivered such further
instruments and take such other action as Purchaser and Seller Parties may
require to more effectively carry out the transfer of the Assets and the
consummation of the matters contemplated by this Agreement, including, without
limitation, the execution and delivery of all instruments necessary or desirable
to transfer, in the name of Purchaser (or its designees) all domain names,
URL’s, web addresses and telephone numbers.

 

Section 11.2    Retention of Retained Business Records; Access. Seller Parties
agree that prior to the destruction of any business records which deal with
matters prior to the Closing Date and which are not transferred to Purchaser
pursuant to this Agreement, Seller Parties will advise Purchaser, in writing, of
such intended destruction. If, within thirty (30) days after such notice,
Purchaser notifies Seller Parties that Purchaser wishes to have such records
preserved, Seller Parties shall deliver such records to Purchaser, at
Purchaser's expense. In addition, Purchaser agrees to permit the Seller Parties
reasonable access, on prior written notice, to any and all business records of
OG and/or COC including without limitation all financial records that relate to
the period prior to the Closing Date.

 

Section 11.3

INTENTIONALLY OMITTED

 

 

33

 



 

 

Section 11.4    No Further Use of Assets. The Seller Parties will,
simultaneously with the Closing, discontinue all use of the OG Assets and the
COC Assets, including, without limitation, the tradenames and marks, and Seller
Parties shall promptly file all necessary or desirable instruments, with the
appropriate authorities, to effectuate the change of corporate names and
tradenames of Seller Parties.

 

Section 11.5    Excluded Receivables. After Closing, the Excluded Receivables
shall be deemed to be the property of Shareholder. As and if the Excluded
Receivables are received by Purchaser, Purchaser shall be deemed to hold such
payment in trust for the benefit of Shareholder, and Purchaser shall remit such
sums received, if any, after deducting therefrom (i) a ten (10%) percent
administration fee on the collected Excluded Receivables (to be retained by
Purchaser to defray its costs, etc.), and (ii) all sums paid by Purchaser to
discharge any liabilities and obligations of the Seller Parties, to Shareholder
within sixty (60) days following receipt thereof. The Purchaser shall have no
obligation to undertake any effort to collect the Excluded Receivables, and
shall have no obligations in respect thereof, other than as specifically set
forth herein with respect to those Excluded Receivables that are actually
received by Purchaser. Notwithstanding the foregoing, the Purchaser shall be
entitled to set-off amounts collected pursuant to this Section 11.5 against any
monies owing to the Purchaser by OG, COC or the Shareholder in connection with
this Agreement.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.1    Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the Province of Ontario notwithstanding
principles of conflicts of laws thereof.

 

Section 12.2    Terms and Conditions; Recitals. The term "Agreement" as used
herein, as well as the terms "herein," "hereof," "hereunder" and the like shall
mean this Agreement in its entirety and all Schedules and Exhibits attached
hereto, all of which hereby made a part hereof. The captions and section
headings hereof are for reference and convenience only and do not enter into or
become part of the context. All pronouns, singular and plural, masculine,
feminine or neuter, shall mean and include the person, entity, firm, or
corporation to which they relate as the context may require. The recitals (a/k/a
the “whereas clauses”) to this Agreement are hereby incorporated into this
Agreement as if fully set forth herein.

 

Section 12.3    Severability. In the event that any term, covenant, condition,
agreement, section or provision hereof shall be deemed invalid or unenforceable
by a court of competent and final jurisdiction, this Agreement shall not
terminate or be deemed void or voidable, but shall continue in full force and
effect and there shall be substituted for such stricken provision a like but
legal and enforceable provision which most nearly accomplishes the intention of
the parties hereto.

 

Section 12.4    Notices. All notices, requests, demands, and other
communications shall be deemed to have been duly given if in writing and
delivered by hand or sent by reliable overnight delivery service (e.g., Federal
Express), telecopier (receipt confirmed) or certified or registered

 

34

 



 

mail, postage prepaid, to the appropriate address indicated below or to such
other address as may be given in a notice sent to the other Parties hereto:

 

If to Purchaser:

 

c/o Emerging Vision, Inc.

 

100 Quentin Roosevelt Boulevard

Suite 508

 

Garden City, New York 11530

 

Attention: CEO

 

 

with a copy to:

 

c/o Emerging Vision, Inc.

 

100 Quentin Roosevelt Boulevard

Suite 508

 

Garden City, New York 11530

 

Attention: General Counsel

 

 

If to the Seller Parties:

 

__The Optical Group _____________

__20 Elgin Street E.______________

 

__Oshawa Ontario L1G1S8________

 

__Attn: Grant Osborne____________

 

 

 

 

with a copy to:

 

 

__Creighton, Victor, Alexander, Morison,  

 

 

__Hayward and Hall LLP_____________

 

 

_ 235 King Street East, Box 26010______

 

 

__Oshawa Ontario L1H8R4____________

 

 

__Attn: Robert A. Alexander & Helen Nolan

 

Section 12.6   Counterparts. This Agreement may be executed in one or more
counterparts, and may be exchanged via facsimile, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.

 

Section 12.7    Schedules and Exhibits. Each Schedule and Exhibit referred to in
this Agreement is hereby incorporated by reference and made an integral part
hereof, and may be referred to in this Agreement and any other related
instrument or document without being attached hereto or thereto.

 

 

 

35

 



 

 

Section 12.8

Survival. All representations, warranties, covenants and agreements contained in

this Agreement and in the Transaction Documents shall survive Closing and the
consummation of the transactions contemplated herein or therein, notwithstanding
any investigation or examination made by or on behalf of any of the Parties, nor
any knowledge with respect thereto.

 

Section 12.9   Confidentiality. Whether or not the transactions contemplated
herein are consummated, the Parties hereto agree to keep confidential any and
all information and data with

respect to another party which it received as a result of any investigation or
disclosure made in connection with this Agreement and which is not otherwise
available to third parties; provided, however, that each Party shall be
permitted to disclose any such information or data (A) to the extent such party
believes that such disclosure is reasonably required by applicable law or
regulation, and (B) as is necessary to obtain consents to the transactions
contemplated hereby. In the event the transactions contemplated by this
Agreement are not consummated, each Party shall return all documents, work
papers, financial statements and other materials and information obtained from
another party, or its agents, pursuant to this Agreement. Notwithstanding
anything contained herein to the contrary, Purchaser may, at its option,
disclose any such materials, as well as the terms and provisions of this
Agreement and the Transaction Documents, to any potential investor or future
client of the Business or the Purchaser without notice to, or the consent of,
the Seller Parties.

 

Section 12.10  Press Release and Announcements. No Party shall issue any press
release or announcement or make any other public disclosure relating to the
subject matter of this Agreement prior to the Closing Date without the prior
written approval of the other Party, which

consent shall not be unreasonably withheld; provided, however, that any party
may make any public disclosure it believes in good faith is required by law or
regulation, in which case, the disclosing party will advise the other party
prior to making the disclosure.

 

Section 12.11  Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit or detriment of the parties hereto and their respective
heirs, personal representatives, permitted successors and assigns.

 

Section 12.12  Assignment. No Party may assign any of its rights, duties or
obligations under this Agreement without the prior written consent of the other
Parties, and any attempt to do so shall be null and void and of no force and
effect upon the non-consenting Party. Notwithstanding the foregoing, Purchaser
shall have the right, exercisable in its sole and absolute discretion, to assign
this Agreement and any one or more of the Transaction Documents to any Person,
without the consent of any Party.

 

Section 12.13  Entire Agreement; Modification of Agreement. This Agreement
embodies the entire agreement of the Parties relating to the subject matter and
supersedes all prior oral or written agreements between the Parties with respect
to said subject matter. No amendment or modification of this Agreement shall be
valid or binding upon the Parties unless made in writing

and signed by each of the Parties.

 

Section 12.14 [INTENTIONALLY DELETED]  

 

 

36

 



 

 

Section 12.15 [INTENTIONALLY DELETED]

 

Section 12.16  Expenses. Each party shall pay its own expenses in connection
with the preparation of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 12.17  No Third Party Beneficiaries. Nothing in this Agreement is
intended to create a benefit in favor of, or an obligation to, any person or
entity not a party to this Agreement.

 

Section 12.18  Waiver of Breach or Violation Not Deemed Continuing. The waiver
by any Party of a breach or violation of any provision of this Agreement shall
not operate as, or be construed to be, a waiver of any subsequent breach or
violation of any provision hereof. No breach or violation of any provision
hereof may be waived, except by an agreement, in writing, signed by the waiving
Party.

 

Section 12.19. Construction. The Parties acknowledge and agree that this
Agreement and each of the Transaction Documents are the result of arms-length
negotiations among the Parties, and has been reviewed by each Party and their
respective counsel. Accordingly, this Agreement shall be deemed the product of
each Party hereto, and no ambiguity shall be constructed in favor of or against
any Party.

 

Section 12.20.

INTENTIONALLY OMITTED

 

Section 12.21  Equitable Relief. Each of the Parties acknowledges and agrees
that, given the unique nature of the OG Shares and the COC Assets, and the
Businesses associated therewith, the Purchaser would be damaged irreparably, and
in a manner that monetary damages could not compensate, in the event that the
Seller Parties (or any of them) fail or refuse to perform their respective
covenants in this Agreement required to be performed prior to and/or
contemporaneously with, the Closing, including, without limitation, to make all
deliveries of the Seller Parties required at Closing, and to satisfy all of the
conditions required to be satisfied by the Seller Parties prior to or at
Closing. Accordingly, each of the Parties agrees that the Purchaser shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce, specifically (through specific performance)
this Agreement and the terms and provisions hereof, in addition to any other
remedy to which Purchaser may be entitled, at law or equity, compelling the
Seller Parties to perform their respective covenants in this Agreement required
to be performed prior to and/or contemporaneously with, the Closing, including,
without limitation, to make all deliveries of the Seller Parties required at
Closing, and to satisfy all of the conditions required to be satisfied by the
Seller Parties prior to or at Closing, and to consummate the Closing as provided
for herein. This provision shall not apply to any covenants of the Seller
Parties that are performable following the consummation of the Closing, and, as
a result, following Closing, this provision shall be deemed to have been fully
satisfied, and of no further force or effect. The provisions of this Section
12.21 are in addition to the provisions of Section 9.3 of this Agreement, and do
not in any way supersede the same.

 

Section 12.22  Authorization. Shareholder represents and warrants that he is the
sole shareholder of OG and COC, and Shareholder, OG and COC each have all
requisite power and

 

37



 

authority to enter into this Agreement, and to perform the covenants on their
respective part to be performed hereunder.



 

 

38

 



 

 

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement, under seal, all as of the day and year first above
written.

 

OG ACQUISITION, INC.

 

By: /s/Myles Lewis

Myles Lewis, COO

 

1725758 ONTARIO INC.

D/B/A THE OPTICAL GROUP

 

By: /s/Grant Osborne

Grant Osborne, Managing Director

 

 

COROWL OPTICAL CREDIT SERVICES, INC.

 

By: /s/Grant Osborne

Grant Osborne, President

 

 

/s/Grant Osborne

Grant Osborne, Individually

 

 

 

39

 

 

 